Exhibit 99 FOR IMMEDIATE RELEASE Contacts:Ewen Cameron, President & CEO ecameron@teltronics.com 941.753.5000 IDEAS THAT COMMUNICATE 941-753-5000 941-751-7724 (Fax) 2150 Whitfield Industrial Way Sarasota, FL 34243-4046 Teltronics Announces Second Quarter Results SARASOTA, Florida, August 15, 2007 – Teltronics, Inc. (OTCBB: TELT)today announced its financial results for the three months and six months ended June 30, 2007. Sales for the three months ended June 30, 2007 were $8.1 million as compared to $11.5 million reported for the same period in 2006.Sales for the six months ended June 30, 2007 were $17.7 million, as compared to $21.8 million, reported for the same period in 2006.Gross profit margin for the three months ended June 30, 2007 was 36.8%, as compared to 43.1% for the same period in 2006.Gross profit margin for the six months ended June 30, 2007 was 36.7%, as compared to 40.7% for the same period in 2006. Operating expenses for the three months ended June 30, 2007 were $3.7 million, as compared to $3.9 million for the same period in 2006.Operating expenses for the six months ended June 30, 2007 were $7.8 million, as compared to $8.1 million for the same period in 2006.The net loss for the three months ended June 30, 2007 was $1.5 million as compared to net income of $755,000 for the same period in 2006.The net loss for the six months ended June 30, 2007 was $2.6 million, as compared to a net income of $195,000 for the same period in 2006.The net loss available to common shareholders for the three months ended June 30, 2007 was $1.8 million, or $(0.21) per diluted share, as compared to net income of $592,000, or $0.05 per diluted share, for the same period in 2006.The net loss available to common shareholders for the six months ended June 30, 2007 was $3.0 million or $(0.35) per diluted share, as compared to a net loss of $131,000, or $(0.02) per diluted share, for the same period in 2006. - more - 1 “We continued to have a short fall in revenues in the second quarter due to timing issues and a slow down in our New York cabling business,” said Ewen Cameron, Teltronics’ President and CEO.“This was compounded by the $570,000 of fees involved in terminating the CapitalSource financing arrangement.” About Teltronics: Teltronics, Inc. is a leading global provider of communications solutions and services that help businesses excel. The Company manufactures telephone switching systems and software for small-to-large size businesses and government facilities.Teltronics’ Enhanced 911 solutions provide lifesaving information to public safety communications centers.Teltronics offers a full suite of ContactCenter solutions - software, services and support – to help their clients satisfy customer interactions.
